Citation Nr: 1203638	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating for compensation based upon individual unemployability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned a 30 percent evaluation, effective May 30, 2007.

In a June 2009 rating decision, the RO granted a 50 percent evaluation for PTSD, effective May 30, 2007.  In the Veteran's July 2009 VA Form 9, Appeal to the Board, he stated he thought his evaluation should be in excess of 50 percent.  See id. at item # 10.  Thus, the appeal continues.

Also in the VA Form 9, the Veteran stated that the medications he was taking for PTSD prevented him from holding employment.  Id.  Thus, the Board finds that a claim for a total rating for compensation based upon individual unemployability (TDIU) has been raised and has made it part of the current claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (noting that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12- 2001 (July 6, 2001) (offering a further expansion on the concept of when an informal claim for TDIU has been submitted).

Lastly, in the VA Form 9, the Veteran indicated he wanted to have a local hearing before the Board.  Id. at item # 8.  However, in September 2011, VA received a statement from the Veteran that he wanted to withdraw his request for a Board hearing.  See id.  Thus, the Board finds there is no Board hearing request pending at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted prior to the Board deciding the issue on the merits.

A June 2008 VA treatment record shows that the Veteran reported to a VA examiner that he had applied for Social Security Administration disability benefits.  See June 12, 2008, VA treatment record.  Whether the benefit is granted or not, these records are potentially relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Since the claim is being remanded, the Board finds that any VA treatment records from April 2009 to the present should be obtained and that the Veteran should be provided with a VA examination, as the last VA examination was in February 2008, which is almost four years ago.  The examiner should also address whether the Veteran is unable to engage in substantially gainful employment as a result of the service-connected disorder.

Finally, the Veteran should be provided with notice pursuant to the Veterans Claims Assistance Act (VCAA) concerning how to substantiate a claim for TDIU and he should be asked to complete and submit a TDIU claim form showing his educational background and work experience.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice pursuant to the VCAA informing him how to substantiate a claim for TDIU and requesting that he complete and submit a TDIU claim form showing his educational background and work experience.  Take any development action deemed warranted based on the Veteran's response.

2.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Obtain the VA treatment records pertaining to treatment for PTSD from the Atlanta VA Medical Center from April 2009 to the present time and associate them with the claims file or have them uploaded to Virtual VA.  

4.  After the above development is complete, provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the nature and extent of the Veteran's service-connected PTSD.  The examiner should be provided with the claims folder for review and should indicate in the examination report that such review occurred.  The examiner should also provide a Global Assessment of Functioning (GAF) score and explained what the assigned GAF score represents in terms of psychiatric impairment.  The examiner is also asked to address whether the Veteran is prevented from securing or following substantially gainful employment due to PTSD, including as a result of the medications taken therefore, taking into account his education and work experience but not his age.  

5.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD, to include consideration of entitlement to a total rating for compensation based upon individual unemployability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

